Citation Nr: 1749507	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the Veteran's service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 1974, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective the December 22, 2008 date of claim.  The Veteran timely appealed the initial rating assigned.

In September 2013, the Board increased the rating to 50 percent, also effective December 22, 2008.  In July 2014, the Court of Appeals for Veterans Claims (CAVC) vacated the Board's decision to the extent it did not grant an initial rating higher than 50 percent for PTSD and remanded the claim to the Board.  The Board remanded the claim in May 2015 and again in September 2015.  The issue of entitlement to a TDIU has been inferred.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's service-connected PTSD have more nearly approximated total occupational and social impairment.

2.  Given the grant of a 100 percent rating for PTSD, and the fact that this is the only service connected disability, a TDIU could not in any circumstance increase the Veteran's compensation.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for the Veteran's service-connected PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The issue of entitlement to TDIU is moot.  38 U.S.C.A. § 1114(s), 1155, 7105 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  

VA notified the Veteran in April 2012 of the information and evidence needed to substantiate and complete the increased rating claim and in December 2015 to substantiate and complete the TDIU claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2017.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Circ. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will therefore proceed to the merits of the appeal.

2.  Entitlement to a Higher Initial Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1, Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 50 percent disability rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the record, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to a 70 and a 100 rating.  For example, two documents submitted to the Social Security Administration in October 2003 by a VA physician indicate the Veteran's poor ability to follow work rules, relate to co-workers and interact with supervisors in addition to his inability to deal with the public, deal with work stressors, function independently, maintain attention and concentration, persist at a work-like task and moderately or markedly limitation in all work-related areas.  In a February 2010 letter, a VA physician wrote that the Veteran expressed depression, dysphoria, poor energy and severe anxiety in crowds or in public and that his PTSD prevented him from working.  In a March 2011 letter, a psychiatrist and a psychologist who is Board certified in traumatic stress and forensic traumatology noted that the Veteran, whom they treated, had irritability, restlessness, intolerance of stress or change, agitation and depression.  He was also reported to have urinated on the floor, hallucinated and had very odd dreams.  They also opined that the Veteran is currently unable to work.

Other evidence of the record includes a January 2012 VA examination, where the examiner found time periods of manic symptoms, flight of ideas, distractibility, excessiveness in pleasurable activities that have a high potential for painful consequences (including setting tree stumps on fire in his back yard), markedly diminished interest or participation in significant activities, restricted range of affect towards family members, difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examination also noted that the Veteran did not graduate high school but earned a GED and he has not driven since 2000 due to his exaggerated startle response and hypervigilance.

It was also noted in the 2013 Informal Hearing Presentation (IHP) that the Veteran needs to be told to shower and would not do so if his wife did not bathe him herself, he experiences frequent panic attacks, also noted that he had not driven since 2000 due to his agoraphobia, and his family contact is limited to infrequent five minute phone calls.  In a September 2015 IHP, the Veteran's representative argued that the Veteran had an inability to function independently, neglected hygiene, could not make friends and could not function on a job.

A January 2015 VA examiner found the Veteran to be depressed, have chronic sleep impairment, mild memory loss such as forgetting people's names, and he had difficulty establishing social relationships.  Also, the Veteran stated during the examination that he is completely reliant on his wife for food and household chores and basic acts of hygiene such as bathing and going to the bathroom, he keeps to himself during family gatherings, and his favorite activity was clearing wood and burning stumps until the fire marshal and warned him to stop.

Moreover, in December 2015, a VA physician who had been caring for the Veteran at the VA Medical Center (VAMC) since March 2015 found the Veteran to continuing to struggle with significant insomnia, social isolation/avoidance, and marked, persistent and disabling anxiety/irritability interacting with others making it difficult to leave the home.  As a result, the physician opined that the Veteran's PTSD symptoms have rendered him unemployable since 2000, and continue to do so.

The above evidence reflects that throughout the appeal period the Veteran has had symptoms listed in the criteria for both 70 and 100 percent ratings and that he is unable to work and is socially isolated.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment more nearly approximate the total occupational and social impairment in the criteria for a 100 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial 100 percent rating for PTSD is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


3.  Entitlement to TDIU

The Court has held that a 100 percent scheduler rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).
Here, however, given that the Veteran is now service connected for a single disability rated 100 percent, a TDIU could not help him obtain SMC at the (s) level, and the issue of entitlement to a TDIU is therefore moot.  Consequently, dismissal of this matter is warranted.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

The issue of entitlement to TDIU is dismissed as moot.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


